tax_exempt_and_government_entities_division release number release date date date uil code department of the treasury internal_revenue_service washington d c contact person identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their instructions we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with these deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for peopie with hearing impairments is if you have any questions about your sincerely robert choi director exempt_organizations rulings agreements enclosures notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date uil code legend date a date c d dear contact person identification_number contact number fax number employer_identification_number we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code code sec_501 based on the information provided we have concluded that you do not qualify for exemption under these code sections the basis for our conclusion is set forth below on date a you were incorporated as a nonprofit public benefit corporation under the laws of the state of b on date c you filed form_1023 application_for recognition of exemption under sec_501 of the code your purposes as set forth in your articles of incorporation are to assist public hospital districts and nonprofit_corporations that operate critical access hospitals in the state of b to work collaboratively to improve the effectiveness quality performance safety timeliness and accessibility of their health care services your membership is available to any hospital that is owned or operated by a public hospital district in western b has been designated by the centers for medicaid and medicare services as a critical access hospital and has been approved for membership by your members and board_of directors currently your membership consists of nine public hospital districts each of your members appoints a director to your board_of directors you state that you will allocate your annual net_earnings to each of your members based on the percentage of your services that you perform for each member your activities will consist primarily of providing consulting services to your members you state that you will develop and implement a quality assessment performance improvement plan a corporate compliance plan patient satisfaction surveys information system networks and an electronic medical records network for your members you will provide other consulting services to your members involving risk management cardiac care support capability business best practices economic viability and service capacity and corporate and legal compliance for instance you will coach your members to prepare them for the state of b’s d survey you will also assist your members with staff recruitment training and retention you will provide clinical training and education to your members using telehealth telemedicine videoconferencing services you will also provide this clinical training and education to several non-members including other hospitals and health centers in your state your revenues will be derived primarily from government grants and membership fees which include new member assessments and annual dues law sec_501 of the code provides that an organization shall be treated as organized and operated exclusively for charitable purposes if such organization is organized and operated solely-- a to perform on a centralized basis one or more of the following services which if performed on its own behalf by a c hospital would constitute activities in exercising or performing the purpose or function constituting the basis for its exemption data processing purchasing including the purchasing of insurance on a group basis warehousing billing and collection food clinical industrial engineering laboratory printing communications record center and personnel including selection testing training and education of personnel services and b to perform such services solely for two or more hospitals each of which is- i a 501_c_3_organization ii a constituent part of a 501_c_3_organization and which if organized and operated as a separate_entity would constitute a 501_c_3_organization or iii owned and operated by the united_states a state the district of columbia or a possession_of_the_united_states or a political_subdivision or an agency_or_instrumentality of any of the foregoing such organization is organized and operated on a cooperative basis and allocates or pays within months after the close of its taxable_year all net_earnings to patrons on the basis of services performed for them and if such organization has capital stock all of such stock outstanding is owned by its patrons sec_1_501_e_-1 of the regulations provides that sec_501 of the code is the exclusive and controlling section under which a cooperative hospital_service_organization can qualify as a charitable_organization under sec_501 of the code in order to qualify for tax exempt status a cooperative hospital_service_organization must- be organized and operated on a cooperative basis perform on a centralized basis only one or more specifically enumerated services which if performed directly by a tax exempt hospital would constitute activities in the exercise or performance of the purpose or function constituting the basis for its exemption and perform such service or services solely for two or more patron-hospitals as described in sec_1_501_e_-1 sec_1_501_e_-1 of the regulations provides that an organization does not meet the requirements of sec_501 of the code if in addition to performing services for c patron-hospitals the organization performs any service for any other organization in 450_us_1 the supreme court held that sec_501 of the code was the exclusive and controlling section by which a cooperative hospital_service_organization could obtain federal tax exemption an organization formed to operate a laundry service for member nonprofit hospitals was held not entitled to exemption because laundry service is not a permitted service under sec_501 rationale a cooperative hospital_service_organization that provides services for more than one tax- exempt hospital may qualify for federal tax exemption under sec_501 of the code if it meets the requirements of sec_501 sec_501 is the exclusive means by which a cooperative hospital_service_organization may qualify for tax exemption see sec_1 e - a of the regulations and hcsc-laundry supra the exemption applies only to hospital service organizations that provides the services specifically enumerated in the statute and the regulations and that provides such services exclusively to tax-exempt hospitals see sec_1_501_e_-1 and sec_1_501_e_-1 of the regulations thus a hospital_service_organization that either provides services other than those specifically enumerated in sec_501 of the code or that provides such services to any beneficiary other than a tax-exempt hospital does not qualify for exemption you provide to your tax-exempt hospital members some of the types of services enumerated under sec_501 of the code including communications personnel and clinical services however the consulting services you provide to your members exceed the scope of permissible services enumerated in sec_501 for instance your consulting activities involving risk management corporate and legal compliance business best practices and economic viability and service capacity are not consistent with sec_501 because you provide services other than those specifically enumerated in sec_501 you are not organized and operated exclusively for charitable purposes under sec_501 further sec_1_501_e_-1 of the regulations provides that an organization does not meet the requirements of sec_501 of the code if in addition to performing services for it sec_501 patron-hospitals the organization performs any service for any other organization because you will be providing telehealth telemedicine videoconferencing services to several hospitals and health centers other than your members you are not organized and operated exclusively for charitable purposes under sec_501 accordingly contributions to you are not deductible under sec_170 of the code and you must file federal_income_tax returns you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you if you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so and power_of_attorney ail forms and publications mentioned in this letter can be found at www irs gov forms and publications for more information about representation see publication practice_before_the_irs if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action letter that letter will provide information about filing tax returns and other matters if we do not hear from you within days we will issue a final adverse determination please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service te_ge se t eo ra t constitution ave n w pe-3q2 washington dc you may also fax your statement to the person whose name and fax number are shown in the heading of this letter heading of this letter to confirm that he received your fax if you fax your statement please call the person identified in the if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements
